 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDChatham Towing Company,Inc.,aWholly OwnedSubsidiary of Colonial Oil Industries,Inc. and Lo-cal 333,United Maritime Division, ILA, AFL-CIO,Petitioner.Case 10-RC-10648October 18, 1976DECISION ON REVIEW AND ORDERBy MEMBERS JENKINS, PENELLO, AND WALTHEROn May 20, 1976, the Acting Regional Director forRegion 10 issued a Decision and Direction of Elec-tion on the above-entitled proceeding, in which hefound appropriate the unit sought by Petitioner limit-ed to the seagoing personnel. Thereafter, in accor-dance with National Labor Relations Board Rulesand Regulations, Series 8, as amended, the Employerfiled a timely request for review of the Acting Re-gional Director's decision contending that Employerand Colonial Oil Industries, Inc. (hereinafter Coloni-al), function as a single-integrated enterprise and thatthe overwhelming community of interest between theterminal and maritime employees require the inclu-sion of the shore-based personnel in the unit. ThePetitioner filed a brief in opposition to the request forreview.By telegraphic order dated June 21, 1976, the Na-tional Labor Relations Board granted the request forreview and stayed the election pending decision onreview.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase,with respect to the issues under review, andmakes the following findings:Colonial operates a terminal for the storage andsale of petroleum products, employing over 50 em-ployees, includingmaintenancemen, transporttruckloaders,warehousemen,welders,pipefitters,mechanics, electricians, and operators.The Employer, a wholly owned subsidiary of Colo-nial, is engaged primarily in the transportation of pe-troleum products sold by Colonial.' Three tugboatsand four barges, manned by three captains, two li-censed tankermen, and one deckhand, are utilized toprovide this service. Of the Employer's operations 85percent take place locally in the Savannah harbor,the remaining 15 percent being "long haul" deliverieswith a 36-hour round trip outside the harbor.Employer and Colonial have common officers.Employer'soperatingmanager is carried onColonial's payroll. The common president for bothcompanies establishes wages and benefits for all em-ployees.The employees of both companies share the sameinsurance program, lounges, safety programs, work-ing rules, company social functions, tools and equip-ment, showers, profit-sharing trust, bonus formula,raises, and cost-of-living increases.While the wagerates and work schedules are not identical, they arevery similar. Although the seagoing personnel arecovered by maritime law while at sea, i.e., Jones Actand not workmen's compensation, and do receivefreemedical care at the U.S. Marine Hospital, thehospitalization benefits provided by the Employerstillapply and cover the employees' families.The record establishes a substantial degree offunctional integration between the two companies.As stated above, the Employer transports petroleumsold by Colonial which bills the customer for thisservice and later reimburses the Employer. The latterusesColonial's clericalswhen needed and storeslarge equipment in Colonial's warehouse.There is also considerable contact among the em-ployees of both companies. Colonial's terminal em-ployees often assist Employer in its operations, forwhich help no reimbursement to Colonial is made. Infact, shore-based employees work with Employer'spersonnel on the average of 1 full day each week.These interactions include,inter alia,assignment ofColonial workers as deckhands twice a week for 3- or4-hour periods as well as full-time for a 6-week peri-od last summer; assistance in casting off; use ofColonial'syacht captain to skipper Employer'sboats; employees from the two companies workingtogether to clean the barges and load and deliverlube oil 50-60 times a year; and Colonial employeesmaking repairs on the boats three or four times amonth. Further, it appears seniority obtained ineither of the two companies is portable to the other.On the basis of the foregoing and the record as awhole, we find, contrary to the Regional Director,that the two operations constitute a single-integratedenterprise and that the employees of the Employerdo not have a community of interest sufficiently sep-arate from that of Colonial's employees to warrantfinding the one deckhand and the two tankermen tobe an appropriate unit. Accordingly, we shall dismissthe petition.ORDER'The total amount of revenue received for services unrelated to Colonialis $9,000.It is hereby ordered that the petitionfiled hereinbe, and it herebyis,dismissed.226 NLRB No. 80